Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 1.  Case in point, newly amended claim 1 teaches a semiconductor device wherein “…a first air gap is provided between the first wirings in a first groove formed in a first interlayer dielectric (ILD) layer, the first air gap being formed by a second ILD layer…a second air gap is provided adjacent to one of the second wirings in a second groove formed in the first ILD, and the second ILD forming the second air gap is in contact with no wiring at one side of the air gap.”  Claim 13 teaches a semiconductor device wherein “…a second air gap formed by the second interlayer dielectric layer and formed in a second area sandwiched by adjacent two metal wirings arranged with the space more than the first space therebetween, wherein no etch-stop layer is disposed over at least one of the metal wirings in the first area.”  Claim 20 teaches a semiconductor device wherein “…the second air gap has a first side length along the first direction and a second-side length along the second direction in plan view, and a ratio of the longer-side length and the shorter-side width of the first air gap is greater than a ratio of the first-side length and the second-side length of the second air gap.”


These limitations, in combination with the others limitations mentioned in claims 1, 13 and 20, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894